DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the abstract and claims filed on 1 August 2022 is acknowledged. Claims 1-3, 10-12, 15, 16, 19, 20, 27, 28 and 30 are amended, and claim 31 is newly cancelled. Claims 1-30 are pending; claims 5, 6, and 10-30 are withdrawn; and claims 1-4 and 7-9 are examined herein on the merits.
In response to the amendment filed on 1 August 2022, the objection to the abstract is withdrawn; objections to the claims are added; the rejections under 35 U.S.C. 112(b) are changed; the rejections over the prior art are maintained; and the double patenting rejections are maintained. Claims 2, 3, 7 and 8 are directed to allowable subject matter.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  Regarding claims 2 and 3, it is recommended that the limitation "and a structural formula of the aryl amine is selected from structural formula:" be replaced by "having structural formula" given that only one formula is illustrated. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites a broad recitation of the choices for R1 and X, and the claim then recites a narrower statement of the choices for R1 and X in the last line of the claim. Likewise, claim 3 recites a broad recitation of the choices for R2 to R5, and the claim also recites a narrower statement of the limitation in the last line of the claim, limiting R2 to R5 to H.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as unpatentable over Ogawa (JP 8-184867 A; refer to SciFinder abstract and software translation; previously relied upon).
Regarding claims 1 and 4, Ogawa discloses a tolan (diphenylacetylene) derivative having the below formula I (refer to SciFinder abstract1).

    PNG
    media_image1.png
    370
    1001
    media_image1.png
    Greyscale

Ogawa discloses that "at least two of A1-A5 are electron withdrawing groups and at least two of D1-D5 are electron donating groups" (abstract, [0009]). The remainder of A1-A5 and D1-D5 are interpreted as implicitly hydrogen.
Ogawa teaches that the electron withdrawing groups are selected from choices including a halogen atom such as a fluorine atom (Ogawa's claim 3, [0011]; c.f. R2 and R3 of instant claim 1) and an ester group such as "phenoxycarbonyl group, tolyloxy Carbonyl group, biphenyloxycarbonyl group, naphthyloxycarbonyl group" (Ogawa's claim 3, [0011]), where phenoxycarbonyl, tolyloxycarbonyl, biphenyloxycarbonyl, and naphthyloxycarbonyl each qualify as an R group that is CO2X, with X = aryl (c.f. R1 of instant claim 1).
Ogawa further teaches that the particularly preferred electron donating groups ([0011], Ogawa's claim 2) are selected from choices including an alkyl group (c.f. R4 and R5 of instant claim 1) and a diaryl-substituted amino group [c.f. -N(R6)2 of instant claim 1], an example of which is diphenylamino groups ([0010])[c.f. -N(R6)2 of instant claim 4]. Ogawa teaches that "At least one substitution position of the electron-donating group is preferably para to the triple bond" ([0012]), which corresponds to A3 of Ogawa's formula and the position of -N(R6)2 in the claimed compound.
Ogawa does not specifically disclose that the diaryl-substituted amino group is in the para-position (corresponding to -N(R6)2 of instant claim 1), that the ester group is in the para-position on the other ring, and an embodiment where two of A1-A5 are respectively a fluorine atom and an ester group such as phenoxycarbonyl group and two of D1-D5 are respectively a diaryl-substituted amino and an alkyl.

    PNG
    media_image2.png
    650
    367
    media_image2.png
    Greyscale

However, Ogawa does disclose a working example of a tolan derivative where a diaryl-substituted amino group is in the para-position and an ester group is in the para-position on the other ring (compound No. N, Table 1, page 5; compound from enclosed Scifinder Abstract, copied above). The compound of this working example corresponds to the structural formula of claims 1 and 4, where R4 is alkyl and R6 is phenyl, and differs from the claimed structural formula in R3 being nitro rather than F and in X being alkyl rather than aryl.
Given the working example of preparing a tolan derivative where a diaryl-substituted amino group is in the para-position and an ester group is in the para-position on the other ring, and given Ogawa's teaching that the choice of electron-withdrawing A2 can include F and the choice of electron-withdrawing A3 can include esters such as -CO2Ph ([0011]), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the working example of Ogawa by replacing the ethyl ester with a phenyl ester and by replacing the nitro group with a F atom. This modification provides the following compound that satisfies claims 1 and 4:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding the limitation "A detection reagent for an analyte comprising a NOx group," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Regarding claim 9, because Ogawa discloses the claimed compound, the compound is presumed to have the recited properties. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Moreover, the Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of copending Application No. 16/487448 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim recites at least one species of structural formula 1 that is narrower than structural formula 1 in the instant claim 1. 
Instant claim 1 recites that R1 can be CO2X or PhCO2X with X = vinyl, allyl, or aryl, while copending claim 1 recites that R1 can be CO2X or PhCO2X with X = vinylphenyl or 4-allylphenyl. The choice of X being 4-vinylphenyl or 4-allylphenyl in the copending claim is narrower than the choice of X being vinyl, allyl, or aryl in the co-pending claims.
Co-pending claim 3 corresponds to instant claim 4, and co-pending claim 8 corresponds to instant claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7 and 8 are allowed.
Claims 2 and 3 would be allowable if rewritten to overcome the objections and the rejections under 35 U.S.C. 112(b) set forth in this Office action by removing the redundant limitations.
These claims are distinguished from the closest prior art for the reasons set forth in the non-final office action mailed on 30 March 2022 (pages 8-9).

Response to Argument
Applicant's arguments filed on 1 August 2022 have been considered and are not fully persuasive. 
Regarding the rejections based upon Ogawa, Applicant argues the following:

Applicant submits that the PHOSITA would not dive so deeply into different versions of possible English translations in Ogawa and the possible errors it might or might not contain, and in so doing arrive at a corrected formula and a concise teaching of Ogawa that matches the subject matter of present claim 1.

In response, whether a piece of prior art is written in English or in a non-English language is not a factor in determining whether or not the claimed invention is anticipated or obvious over the prior art. The level of skill of a person having ordinary skill in the art (PHOSITA) is not assessed with respect to fluency in a foreign language, or with respect to the inconvenience of obtaining an English language translation of the prior art, or with respect to translation source.
The supplied software translation from Patents.GOOGLE.COM is itself not prior art, and any disagreement over the accuracy of the English translation can be addressed if necessary by a human translation, as set forth in the following quotation from MPEP 2120, II:
Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents.

Moreover, the cited Scifinder abstract was originally written in the English language and itself can be considered as an independently published piece of prior art, given the 1996 accession date of the Scifinder-accessed entry to Chemical Abstracts Plus (CAplus).
Applicant argues that "the PHOSITA would ignore Ogawa as erroneous, confusing, unfounded and unsound." Applicant points to formula I of the original JP 8-184867 A document, which the examiner agrees is an impossible structure given the five bonds to the acetylene carbon atoms. Applicant further states "One can therefore argue as to which is correct, the original formula (= wrong) or the translation to "tolan" (which, correctly, would be -C≡C-)" (bolding added). In response, it is unclear whether Applicant is disputing the accuracy of the machine translation of the original JP 8-184867 A document to recite "tolan." The translated word "tolan" appears throughout the machine translation, including in the title, abstract, and claims. The employee(s) of Chemical Abstracts Service (CAS) who prepared the CAPlus entry (retrievable in SciFinder®) summarized the disclosure of JP 8-184867 A in English as a "Tolan derivative" (title) and as "The tolan deriv." (abstract). The CAS employee(s) did not treat the original JP 8-184867 A document as "erroneous, confusing, unfounded and unsound" and instead corrected the obvious typographical error in formula I of the original document. 
Applicant further points out that paragraph [0014] of the Ogawa recites "The stilbene derivative represented by the general formula [1] used in the present invention be produced, for example, by the following method." The examiner agrees that it is a mistake to describe formula I as a stilbene. However, when considering Ogawa as a whole, it is clear that Ogawa is directed to tolan derivatives, not stilbene derivatives. The phrase "tolan derivative" or "tolan deriv." appears 17 times throughout the translation of Ogawa, including in the title, abstract, and claims.  In contrast, "stilbene derivative" only appears in paragraph [0014], and the same paragraph [0014] accurately describes the stilbene derivative as a synthetic precursor to the tolan derivative:
Bromine is added to a stilbene derivative obtained by a method for synthesizing a stilbene derivative, and then two molecules of hydrogen bromide are eliminated by a base to synthesize a tolan derivative.

The passage is clear to one of ordinary skill in the art and suggests that the previous recitation of "The stilbene derivative represented by the general formula [1]" should be interpreted as "The stilbene derivative that is precursor to the tolan represented by the general formula [1]."
Applicant further argues that "Of some additional relevance is the fact that there are some substituents in Tab. 1 of Ogawa which have no chemical meaning at all, e.g., "CNN" in line M and "BuS" in line O of Ogawa's Table 1." In response, whether or not these entries are typographical errors for "SBu" and "CN" respectively, Compounds M and O of Table 1 are not relied upon in the rejection.
Applicant argues the following:
Of course, the chances are 50:50 that the SciFinder® editors would turn the nonsensical -CH≡CH- into either -C≡C-or -CH=CH-. In the office action, the examiner interprets the substance as an alkyne. In view thereof with respect to the trans/cis question it is in applicant's opinion really a pure matter of faith and interpretation to decide here on alkyne or alkene.

Applicant's characterization of the interpretation of formula I of the original JP 8-184867 A document as "-C≡C-" as being a 50:50 coin flip by the Examiner and by the CAS employee(s) is unreasonable. Formula I of the original JP 8-184867 A must not be interpreted in complete isolation from the rest of the disclosure. Instead, formula I must be interpreted in light of the rest of the document. When considering the original JP 8-184867 A document as a whole, including the disclosure of "tolan derivative" in the title, abstract, and claims, formula I is properly understood as a tolan derivative.
Applicant correctly points out errors in the header of Table 1 of JP 8-184867 A. However, interpretation of the third "A" column of Table 1 as "A3" is not a mere assumption lacking support, given the in-depth discussion of the working examples of Table 1 in the rest of the text. As a first example, Compound A (described in paragraph [0021]) must have "2,4-dinitro" substitution, which necessitates interpreting A=A3. As a second example, Compound I (described in paragraph [0024]) must have "2-cyano-4-dinitro" substitution, which also necessitates interpreting A=A3. This interpretation is consistent with the cited Scifinder abstract, which is an independently published piece of prior art that indexed the compounds of Table 1 according to this interpretation, including the relied-upon Compound N. Regarding the remainder of the A groups, the assigned number/position do not matter because all of these positions are hydrogen for the relied upon example.
Regarding Applicant's argument that Ogawa is lacking MS or NMR spectra, this is not a requirement of either the prior art or of the instant disclosure, the latter of which does not provide working examples for the entire scope of claim 1.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                          

/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The formula illustrated in the JP 8-184867 A has a clear mistake: each of the acetylene carbon atoms are bonded to a hydrogen atom and therefore have five bonds. When considering the disclosure of JP 8-184867 A as a whole, including the working examples, it is clear that the presence of these hydrogen atoms is an unintended typographical mistake and the formula found in the SciFinder abstract is the intended disclosure of JP 8-184867 A.